1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                  CASE NO. 19-03165-BKT7
4    VANESSA GONZALEZ ALBARRACIN             Chapter 7

5

6
     xx-xx-3769
7
                   Debtor(s)                     FILED & ENTERED ON JAN/13/2020
8

9                                        ORDER

10         Due to the Pretrial Hearing scheduled for 02/26/2020, to discuss the

11   Trustee's Objection of the Exemption over the Insurance Policy and Debtor's

12   opposition, [Dkt. Nos. 21 and 24] the Trustee's Amended Second Motion for

13   Extension of Time filed on 11/25/2019, docket entry No. 49, is granted.      The

14   time to object is extended until March 24, 2020.

15         IT IS SO ORDERED.

16         In San Juan, Puerto Rico, this 13 day of January, 2020.

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
